Citation Nr: 1103814	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & spouse




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in September 2010.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  There is competent evidence tending to establish that lumbar 
spine degenerative disc disease is related to service.  

2.  The Veteran's service-connected disabilities, to include one 
disability rated as 50 percent disabling and there is additional 
service-connected disability bringing the combined rating to 70 
percent, preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree within 
one year following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claims are being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

The Veteran asserts entitlement to lumbar spine degenerative disc 
disease.  Having considered the evidence, a finding in favor of 
service connection is supportable.  

In that regard, and as reflected on his DD Form 214, the 
Veteran's decorations and awards include a Purple Heart Medal and 
a Combat Action Ribbon.  In addition, a November 2007 rating 
decision reflects the AOJ's determination that the Veteran 
engaged in combat with the enemy via notation of combat code "4."  
Thus, the evidence establishes that the Veteran in this case is a 
combat veteran, and therefore, the provisions of 1154(b) are 
applicable.  In the case of a veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran provided sworn testimony to the effect that he 
initially injured his back during service lifting boxes of 
ammunition rounds for a 105 Howitzer weighing about 100 pounds, 
and thereafter sustained another back injury when a mortar blast 
threw him 15 feet into the air and he landed in a hole.  
Transcript at 3-4 (2010).  He added that he continued to have 
back symptoms during service and after separation.  Id. at 7.  

The Board notes that while the service treatment records are 
negative for reference to the back injury, complaints of back 
pain are noted during service.  Regardless, the Board finds that 
the Veteran's report of the injury is consistent with his combat 
service, and supported by not only his credible statements, but 
also the award of the Purple Heart Medal and the Combat Action 
Ribbon, as well as the numerous service-connected shell fragment 
wounds due to the mortar blast.  The Board notes that in the 
February 2008 notice of disagreement, the Veteran related that 
the shell fragment wounds were sustained in the same mortar 
attack in which he injured his back.  

In addition, private opinions, dated in February 2008 and 
November 2008, relate the Veteran's lumbar spine degenerative 
disc disease directly to the back injury sustained during service 
as a result of the mortar blast in 1968.  The Board notes that 
while the September 2008 VA examiner opined that the Veteran's 
low back disorder is not related to service, the examiner stated 
that the back disability is most likely due to the cumulative 
effects of a lifetime, which the Board notes includes his period 
of active service.  The Board finds equipoise in the evidence, 
and resolving any doubt in the Veteran's favor, service 
connection is warranted.  

In summary, the Board finds that there is credible evidence of an 
in-service back injury and continuity of symptomatology 
thereafter, and a competent opinion relating lumbar spine 
degenerative disc disease to the in-service back injury.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

II.  TDIU

The Veteran asserts entitlement to a TDIU.  Having considered the 
evidence, a finding in favor of a TDIU is supportable.  

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further 
that the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's PTSD has been assigned a 50 percent 
rating, and a shell fragment wound of the left posterior neck is 
rated as 10 percent disabling; a shell fragment wound scar on the 
sole of the right foot is rated as 10 percent disabling; a shell 
fragment wound of the left thumb is rated as 10 percent 
disabling; a shell fragment wound of the tibial nerve of the 
right lower extremity is rated as 10 percent disabling; a shell 
fragment wound of the left thigh is rated as 0 percent disabling; 
a shell fragment wound scar of the right wrist is rated as 0 
percent disabling; a shell fragment wound scar of the right ankle 
is rated as 0 percent disabling, a shell fragment wound scar of 
the right lower leg is rated as 0 percent disabling; bilateral 
hearing loss is rated as 0 percent disabling; and tinnitus is 
rated as 10 percent disabling.  The combined evaluation is 70 
percent, and thus, the schedular criteria for consideration of a 
total rating under 38 C.F.R. § 4.16(a) have been met.  In 
addition, service connection is herein granted for lumbar spine 
degenerative disc disease.  Therefore, the determinative issue is 
whether the Veteran is shown to be unable to secure and follow a 
substantially gainful occupation because of his service-connected 
disability.  

Having reviewed the evidence, the Board concludes that a finding 
in favor of entitlement to a TDIU is supportable.  An April 2010 
VA Vocational Rehabilitation report states that due to the 
Veteran's physical impairments on overall functioning, coupled 
with the debilitating effects of service-connected PTSD, it is 
not reasonable to expect that the Veteran could obtain or 
maintain any full-time employment.  In addition, while a 
September 2009 VA examination report addendum reflects an opinion 
that the Veteran is not unemployable due to service-connected 
PTSD, and while the September 2009 VA peripheral nerves 
examination report notes that the Veteran's service-connected 
shell fragment wounds should not preclude him from maintaining a 
light duty sedentary position, the AOJ has not had an opportunity 
to implement the grant herein of service connection for lumbar 
spine degenerative disc disease and assign a disability 
evaluation.  Regardless, a September 2010 VA opinion states that 
the Veteran does not possess the requisite emotional stability to 
successfully maintain gainful employment.  

In this case, resolving all doubt in favor of the Veteran, the 
Board concludes that a finding in favor of a TDIU is supportable.  
The evidence, to include the April 2010 and September 2010 VA 
opinions, tends to establish that the Veteran is incapable of 
substantially gainful employment by reason of his service-
connected disabilities.  The Board notes that the evidence, to 
include the examination reports and opinions, is adequate upon 
which to base a determination in this case.  Rationales for the 
opinions provided are based on reliable principles and sound 
reasoning.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for lumbar spine degenerative disc disease is 
granted.  

A total disability rating based on individual unemployability is 
granted, subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


